Exhibit 10.1

As of September 19, 2020

Robert J. Binder

President and Chief Executive Officer, Oceania Cruises

Vice Chairman, Oceania Cruises and Regent

7665 Corporate Center Drive

Miami, Florida 33126

Re:Amendment to Employment Agreement

Dear Robert:

You are a party to an Employment Agreement dated as of September 16, 2016 by and
among you and Prestige Cruise Services LLC (the “Company”) (the “Employment
Agreement”) as amended by a letter agreements dated as of May 7, 2019 (the “May
2019 Letter Agreement”) and March 19, 2020 (the “March 2020 Letter Agreement”).
This letter agreement (this “Agreement”), effective as of the date hereof,
constitutes an amendment of the Employment Agreement. Unless otherwise stated,
all capitalized terms used in this Agreement shall be as defined in the
Employment Agreement.

1.Continuation of Employment



The Period of Employment is extended through and, unless otherwise agreed by the
parties and subject to earlier termination pursuant to Section 5 of the
Employment Agreement, will end on December 31, 2021 (the “Separation Date”).
 Notwithstanding the foregoing, the Period of Employment is subject to earlier
termination as provided in the Employment Agreement.

2.Transition period



Beginning on January 1, 2022 and through March 31, 2022 (the “Transition
Period”), your services shall be limited to providing transition support during
normal business hours to the Company as may be reasonably requested by either
the Board of Directors or Chief Executive Officer of Norwegian Cruise Line
Holdings Ltd. (“NCLH”) or the new President and Chief Executive Officer of
Oceania Cruises from time to time.  During the Transition Period, you will
continue to receive your base salary and benefits provided under your Employment
Agreement, however, you will not be entitled to a Pro-rata Bonus under Section
5.3(b)(iii) of your Employment Agreement for the Transition Period.

3.Equity Awards



In consideration for the extension of the Period of Employment through December
31, 2021, all NCLH restricted share units (“RSUs”) that were granted prior to
the date of this Agreement and that are outstanding and unvested as of March 31,
2021 shall in the case of such RSUs that are subject to time-based vesting
(including any RSUs that were subject to performance-based vesting as to which
the applicable performance conditions have been satisfied and remain outstanding
subject to only time-based vesting conditions), vest on March 31, 2021.

--------------------------------------------------------------------------------

Upon a termination of your employment with the Company by the Company without
Cause or by you for Good Reason, or by the Company due to your death or
Disability, all RSUs that are then outstanding and unvested shall in the case of
such RSUs that are subject to time-based vesting (including any RSUs that were
subject to performance-based vesting as to which the applicable performance
conditions have been satisfied and remain outstanding subject to only time-based
vesting conditions), vest.

Following the date of this Agreement, any equity awarded to you by the
Compensation Committee of NCLH will only be subject to time-based vesting
requirements or performance-based vesting requirements that do not extend beyond
the end of the Transition Period (the “Transition Expiration Date”).  Any
acceleration of vesting pursuant to the preceding paragraph due to the
termination of your employment with the Company by the Company without Cause or
by you for Good Reason, or by the Company due to your Disability shall be
subject to the condition that you sign a general release agreement in
substantially the form of Exhibit A attached to the Employment Agreement (with
such amendments that may be necessary to ensure the release is enforceable to
the fullest extent permissible under then applicable law) within twenty-one days
following the termination of your employment with the Company and you not
revoking such release. The accelerated vesting provided for pursuant to the
preceding paragraph shall be in addition to your rights to receive accelerated
vesting pursuant to Section 5.3(c) of the Employment Agreement for a qualifying
termination of employment in connection with a Change in Control.

Other than as explicitly set forth herein, unvested RSUs and options shall be
forfeited upon your employment termination. For the avoidance of doubt, this
paragraph 3 supersedes paragraph 2 in the May 2019 Letter Agreement.

4.Benefits



You will be entitled to receive any Incentive Bonus earned for the 2021 calendar
year through the Separation Date, regardless of whether you are employed by the
Company at the time the Company pays the Incentive Bonus with respect to any
such fiscal year, provided that you remain employed through the Separation Date.
Any actual Incentive Bonus amount for a particular fiscal year through the
Separation Date shall be determined by the Compensation Committee in its sole
discretion, based on performance objectives (which may include corporate,
business unit or division, financial, strategic, individual or other objectives)
established with respect to that particular fiscal year by the Compensation
Committee. Any Incentive Bonus becoming payable for a particular fiscal year
shall be paid in the following fiscal year following the close of the audit and
generally by March 31. This paragraph does not affect any Pro-Rata Bonus you may
be entitled to under Section 5.3(b)(iii) of the Employment Agreement.



Subject to your continued payment of the same percentage of the applicable
premiums as you were paying immediately prior to the Transition Expiration Date,
after the Transition Expiration Date, the Company will pay or reimburse you for
your premiums charged to continue medical and dental coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), and you shall also be
entitled to continued participation in the MERP, at the same or reasonably
equivalent medical coverage for you (and, if applicable, your eligible
dependents) as in effect immediately prior to the Transition Expiration Date, to
the extent that you elect such continued coverage; provided that the Company’s
obligation to make any payment or

2

--------------------------------------------------------------------------------

reimbursement pursuant to this paragraph 4 shall, subject to Section 5.7(a) of
the Employment Agreement, commence with continuation coverage for the month
following the month in which your Separation from Service occurs and shall cease
with continuation coverage for the twenty-fourth month following the month in
which your Separation from Service occurs (or, if earlier, shall cease upon the
first to occur of your death, the date you become eligible for coverage under
the health plan of a future employer, or the date the Company ceases to offer
group medical coverage or the MERP to its active executive employees or the
Company is otherwise not able under applicable law or the terms of the Company’s
benefit plans to offer COBRA continuation coverage to you). To the extent you
elect COBRA coverage, you shall notify the Company in writing of such election
prior to such coverage taking effect and complete any other continuation
coverage enrollment procedures the Company may then have in place.



5.Equity Award.



In consideration for the extension of the Period of Employment through December
31, 2021, you will be granted 115,100 additional RSUs.  Such RSUs will vest in
one installment on March 31, 2022 and will be subject to terms established by
NCLH’s Board of Directors or a committee thereof and will be granted pursuant to
and subject to the terms and conditions of an RSU award agreement and NCLH’s
Amended and Restated 2013 Performance Incentive Plan (together with any
successor equity incentive plan, the “NCLH Equity Plan”), each of which will be
provided to you in conjunction with the grant of such award.



You will continue to be eligible to participate in the NCLH Equity Plan and to
receive grants of equity awards under the NCLH Equity Plan as may be approved
from time to time by the Compensation Committee in its sole discretion.



6.Effect on the Employment Agreement



Except as modified pursuant to this Agreement, the Employment Agreement shall
remain in full force and effect. On and after the date hereof, each reference in
the Employment Agreement to “this Agreement,” “herein,” “hereof,” “hereunder” or
words of similar import shall mean and be a reference to the Employment
Agreement as amended hereby. To the extent that a provision of this Agreement
conflicts with or differs from a provision of the Employment Agreement, such
provision of this Agreement shall prevail and govern for all purposes and in all
respects.

To the extent possible, this Agreement is to be construed and interpreted in
accordance with, and to avoid any tax, penalty, or interest under, Section 409A
of the Code.  For clarity, any reduction of base salary pursuant to the March
2020 Letter Agreement will continue to apply for so long as it applies to other
executive officers of the Company or NCLH, including through the Transition
Period, if applicable.

7.Counterparts



This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken

3

--------------------------------------------------------------------------------

together, shall bear the signatures of all of the parties reflected hereon as
the signatories. Photographic copies of such signed counterparts may be used in
lieu of the originals for any purpose.

[The remainder of this page has intentionally been left blank.]

4

--------------------------------------------------------------------------------

Sincerely,

Prestige Cruise Services LLC

By:/s/Frank J. Del Rio

Frank J. Del Rio





AGREED AND ACCEPTED:





/s/Robert J. Binder

Robert J. Binder

--------------------------------------------------------------------------------